Citation Nr: 0308126	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-08 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
osteomyelitis of the left calcaneus.

2.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the plantar surface of the left foot.  

3.  Entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the left ankle.  

4.  Entitlement to an evaluation in excess of 10 percent for 
left tibial nerve neuropathy with muscular atrophy.  

5.  Entitlement to a compensable evaluation for the residuals 
of a gunshot wound to the right leg.

6.  Entitlement to a compensable evaluation for a donor scar 
of the right thigh.

7.  Entitlement to a compensable evaluation for a donor scar 
of the left thigh.  

(The issue of entitlement to a compensable evaluation for a 
donor scar of the left forearm will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1948 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The Board is undertaking additional development of the 
veteran's claim for entitlement to a compensable evaluation 
for a donor scar of the left forearm, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.

The veteran has raised the issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities.  This issue has not been considered 
by the RO, and is referred to them for development and 
consideration.  


FINDINGS OF FACT

1.  The veteran's osteomyelitis has been productive of a 
discharging ulcer within the past five years, without 
evidence of involucrum, sequestrum, or constitutional 
symptoms.  

2.  The veteran's scar of the plantar surface of the left 
foot is productive of limitation of function that results in 
severe disability. 

3.  The veteran's left ankle disability is productive of 
marked limitation of motion. 

4.  The veteran's left tibial nerve neuropathy is productive 
of moderate incomplete paralysis.  

5.  The veteran's residuals of a gunshot wound to the right 
leg are productive of moderate injury to Muscle Group XI.

6.  The veteran's donor scar of the right thigh is not 
productive of any functional limitation.  

7.  The veteran's donor scar of the left thigh is not 
productive of any functional limitation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for osteomyelitis of the left calcaneus have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.68, 4.71a, Code 5000 (2002).

2.  The criteria for a 30 percent evaluation for a scar of 
the plantar surface of the left foot have been met; the 
criteria for an evaluation in excess of 30 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, 
4.118, Codes 5284, 7803, 7805 (2002).

3.  The criteria for a 20 percent evaluation for limitation 
of motion of the left ankle have been met; the criteria for 
an evaluation in excess of 20 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Code 5271 
(2002).

4.  The criteria for a 20 percent evaluation for left tibial 
nerve neuropathy with muscular atrophy have been met; the 
criteria for an evaluation in excess of 20 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.68, 4.124a, Code 8523 (2002).

5.  The criteria for a 10 percent evaluation for the 
residuals of a gunshot wound to the right leg have been met; 
the criteria for an evaluation in excess of 10 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.73, 4.118 Codes 5311, 7805 
(2002).

6.  The criteria for a compensable evaluation for a donor 
scar of the right thigh have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.31, 4.71, 4.118 Codes 5251, 5252, 7805 (2002).

7.  The criteria for a compensable evaluation for a donor 
scar of the left thigh have not been net.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.31, 4.71, 4.118 Codes 5251, 5252, 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected disabilities 
have increased in severity to such an extent that the 
evaluations assigned no longer reflect their resulting 
impairment.  He notes that he experiences constant pain and 
frequent ulcers in his left foot, which prevent him from 
walking further than two or three hundred feet at a time.  He 
argues that weight bearing causes his foot to break down, 
which results in the development of ulcers.  The veteran 
states that he often uses crutches or a wheelchair due to 
foot pain.  He notes that he has undergone approximately 40 
procedures including several surgeries on his left foot, and 
that the most recent procedure had been in October 2000.  In 
addition to his disabilities of the lower left leg, the 
veteran notes that he experiences numbness and tingling in 
the areas of his other service connected scars.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claims, the rating codes governing 
the evaluation of his disabilities, and an explanation of the 
reasons and bases for the denial of his claim.  In addition, 
VA has obtained all medical records that have been identified 
by the veteran, and has afforded him medical examinations in 
conjunction with his claim.  A June 2001 letter to the 
veteran provided the provisions of the VCAA.  This letter 
informed the veteran of what evidence was necessary to 
establish entitlement to the benefits he is seeking, and what 
the evidence must show in order to prevail in his claims.  It 
also informed him of his responsibilities in submitting this 
evidence, as well as the assistance that would be provided 
him by VA to obtain evidence.  The veteran offered testimony 
in support of his claims at a hearing before the undersigned.  
The Board must conclude that the duties to notify and assist 
have been completed, and that the veteran was made aware of 
what evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

The veteran's claims each concern the evaluation of his 
service-connected disabilities.  The evaluation of service-
connected disabilities is based on the average impairment of 
earning capacity they produce, as determined by considering 
current symptomatology in the light of appropriate rating 
criteria.  38 U.S.C.A. § 1155.  Consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet .App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

I. Disabilities of the Lower Left Leg

For the purpose of convenience as well as for other reasons 
that will become apparent, the Board will discuss together 
the veteran's four disabilities of the lower left leg that 
are on appeal.  These issues are entitlement to an evaluation 
in excess of 10 percent for osteomyelitis of the left 
calcaneus, entitlement to an evaluation in excess of 10 
percent for a scar of the plantar surface of the left foot, 
entitlement to an evaluation in excess of 10 percent for left 
tibial nerve neuropathy with muscular atrophy, and 
entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the left ankle.  

The record indicates that entitlement to service connection 
for the residuals of compound comminuted fractures of the 
left tibia, fibula, and tarsus, including partial ankylosis 
of the ankle, was established in a July 1954 rating decision.  
A 20 percent evaluation was assigned for this disability.  
Entitlement to service connection for osteomyelitis of the 
left calcaneus, and for neuropathy of the left tibial nerve, 
partial, with thigh and leg atrophy, was also established in 
the July 1954 rating decision.  Both of these disabilities 
also received separate 20 percent evaluations.  

The diagnoses of the veteran's disabilities was changed by 
the RO in an April 1959 rating decision.  His service 
connected disabilities were then characterized as 
osteomyelitis of the left calcaneus with discharging sinus, 
neuropathy of the left tibial nerve, partial, with lower leg 
atrophy, and limitation of motion of the left ankle.  Each of 
these disabilities were assigned a separate 10 percent 
evaluation.  Entitlement to service connection for a scar of 
the plantar surface of the left foot with nonhealing ulcer as 
secondary to the veteran's service-connected osteomyelitis 
was established in a March 1977 rating decision.  A 10 
percent evaluation was also assigned for this disability.  
Except for periods of temporary total evaluations due to 
convalescence, the 10 percent evaluations for each of these 
disabilities remained in effect to the date of the veteran's 
current claim.  The evaluation for the veteran's 
osteomyelitis was increased to 20 percent in a March 2002 
supplemental statement of the case.  The remaining 
disabilities each continue to be evaluated as 10 percent 
disabling. 

Osteomyelitis and Scar of the Plantar Surface of the Left 
Foot

The veteran's osteomyelitis of the left calcaneus is 
evaluated under the rating code for osteomyelitis.  
Osteomyelitis of the pelvis, vertebrae, or extending into 
major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms is 
evaluated as 100 percent disabling.  Frequent episodes, with 
constitutional symptoms, are evaluated as 60 percent 
disabling.  With definite involucrum or sequestrum, with or 
without discharging sinus, a 30 percent evaluation is 
warranted.  With discharging sinus or other evidence of 
active infection within the past five years, a 20 percent 
evaluation is merited.  For inactive osteomyelitis, following 
repeated episodes, without evidence of active infection in 
the past five years, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Code 5000.

Note (1) to 38 C.F.R. § 4.71a, Code 5000 adds that a rating 
of 10 percent, as an exception to the amputation rule, is to 
be assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is zero percent.  
This 10 percent rating and the other partial ratings of 30 
percent or less are to be combined with ratings for 
ankylosis, limited motion, nonunion or malunion, shortening, 
etc., subject, of course, to the amputation rule.  The 60 
percent rating, as it is based on constitutional symptoms, is 
not subject to the amputation rule.  A rating for 
osteomyelitis will not be applied following cure by removal 
or radical resection of the affected bone.  Note (2) states 
that the 20 percent rating on the basis of activity within 
the past five years is not assignable following the initial 
infection of active osteomyelitis with no subsequent 
reactivation.  The prerequisite for this historical rating is 
an established recurrent osteomyelitis.  To qualify for the 
10 percent rating, two or more episodes following the initial 
infection are required. This 20 percent rating or the 10 
percent rating, when applicable, will be assigned once only 
to cover disability at all sites of previously active 
infection with a future ending date in the case of the 20 
percent rating. 

The veteran's scar of the plantar surface of the left foot is 
currently evaluated under the rating code for scars that are 
superficial, poorly nourished, with repeated ulceration.  
These scars are evaluated as 10 percent disabling, which is 
the highest evaluation available under this rating code.  
38 C.F.R. § 4.118, Code 7803.  

At this juncture, the Board notes that the provisions of 
38 C.F.R. § 4.118, Code 7803 have been changed during the 
course of the veteran's appeal, effective from August 30, 
2002.  This rating code now states that a 10 percent 
evaluation is warranted for superficial, unstable scars.  
Note (1) for this rating code defines an unstable scar as one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) states that a superficial scar 
is one not associated with underlying soft tissue damage.  
See 67 Fed. Reg. 49,596 (July 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118, Code 7803).  

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  To date, neither the veteran or his 
representative has been provided with the provisions of the 
new rating code.  However, the Board finds that in this 
instance, the veteran's appeal may continue without first 
providing him the changed rating code.  The highest 
evaluation available under both the old code and the new code 
is 10 percent.  The veteran is already in receipt of the 
highest evaluation available under this rating code.  
Therefore, no possible harm can result to the veteran by not 
providing him with the new rating code before considering his 
claim, and the Board may continue with consideration of his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The relevant evidence includes VA treatment records dated 
from January 1997 to April 1998.  January 1997 records show 
that the veteran had a history of surgery for a free flap of 
the left foot in 1990, with revision in 1995.  He was being 
followed for a small ulcer adjacent to the flap.  The ulcer 
was still present but improved in March 1997.  Weight bearing 
of the left foot was noted to be decreased.  Healing was 
continuing in May 1997 and August 1997.  April 1998 records 
state that the veteran complained of chronic pain, but 
tolerated it with medication.  The left foot was healthy 
except for a small area with a thin epidermis.  There was no 
infection, and no need for further surgery.  

The veteran was afforded a VA examination of his scars in 
June 1998.  He had a history of a gunshot wound to the left 
foot during the Korean War, and had developed osteomyelitis.  
An open ulcer on the left foot had been present for the last 
30 years.  The veteran had undergone 10 surgeries on the left 
foot since 1989, which included skin grafts, debridements, 
and reconstructive surgery.  The veteran complained of pain, 
as well as drainage of blood from the plantar aspect of his 
foot every two weeks.  This would heal and then break open 
again to drain.  On examination, there was a pedicle graft 
measuring 12 centimeters long and six centimeters wide.  
There was a thickening of the skin by the side of the graft, 
which was slightly raised, non-tender, and not attached to 
the underlying structure.  In the region of the heel, there 
was a four by four centimeter scar.  This scar was depressed, 
attached to the underlying structure, and tender to 
palpation.  The veteran also had a scar in the lower one 
third of the left leg on the medial aspect which measured 
three centimeters.  It was nontender, but was attached to the 
underlying structure.  In addition, the veteran had a 21 
centimeter vertical scar in the posterior of the left leg 
which was superficial and nontender.  He also had a 19 
centimeter curved scar in the region of the heel.  The scars 
in the region of the heel and foot showed no keloid 
formation, and no edema.  The scars by themselves were not 
causing any limitation of function.  The diagnoses included 
ulcer of the left foot with a pedical graft, residuals of a 
gunshot wound.  

A VA X-ray study of the left foot was conducted in June 1998.  
The impression was no evidence of osteomyelitis at this time.  
There was minimal degenerative arthritic changes of the first 
metatarsalphalangeal joint, some of the interphalangeal 
joints, the tarsal joints, and some of the tarsometatarsal 
joints. 

VA hospital records show that the veteran was admitted for 
osteomyelitis in November 2000.  He underwent debridement and 
flap re-advancement of his left foot ulcer.  Following 
surgery, his hospital course was notable for non-weight 
bearing of the left lower extremity.  

The veteran underwent an additional VA examination for scars 
in October 2000.  The history of his gunshot wounds in 
service was noted.  On examination, the wound of the left 
lower extremity revealed a scar in the ankle area that 
measured three by two centimeters.  This scar was depressed 
about one half centimeter, with no ulceration.  He also had 
two well-healed surgical scars, measuring 23 and 22 
centimeters.  These were well-healed, with no breakdown of 
tissue.  There was a weeping ulcer of the left plantar 
surface of the foot.  A six by eight centimeter graft site 
was also present.  

On VA examination of the muscles in October 2000, the veteran 
was noted to have sustained a severe fracture of his left 
tibia-fibula due to a gunshot wound, with multiple 
operations, skin grafts, flaps, and other damage.  The 
veteran ambulated with a cane, and wore a left shoe lift.  
There had recently been ulcers of the foot, but no recurrence 
of osteomyelitis.  On examination, the veteran had pain, 
soreness, aching, and tenderness of the left ankle.  Color 
photographs of the veteran's left foot were obtained at this 
examination, and are contained in the claims folder.  

VA treatment records from January 2001 show that the 
veteran's ulcer had completely healed.  There was no warmth 
or erythema, and no drainage.  Additional January 2001 
records indicate that the veteran could start weight bearing.  
This was to be light at first, then he was to progressively 
increase.  February 2001 records also show that the left foot 
was well healed, with no open lesions.  

VA treatment records from June 2001 to February 2002 show 
that the veteran continued to be followed for his left foot 
disabilities.  August 2001 records note a progression in the 
veteran's open wound.  This continued to remain open through 
November 2001, when a open wound to the plantar surface of 
the left foot was noted.  He was told to stay off the foot 
when possible.  February 2002 records note chronic breakdown 
of the left plantar area, with sharp pain.  

The veteran offered testimony concerning his disabilities at 
a hearing before the undersigned acting Veterans Law Judge at 
the RO in November 2002.  The veteran noted that he had 
constant pain in his left foot.  His bandages had to be 
changed three or four times each day.  The veteran wore 
orthopedic shoes, but still had limited weight bearing.  His 
problems with the plantar surface of his foot limited his 
walking to about two or three hundred feet.  See Transcript.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent is not warranted for the veteran's 
osteomyelitis of the left foot.  The evidence does not show 
that the veteran has developed definite involucrum or 
sequestrum, and these symptoms were not demonstrated either 
on examination or X-ray study.  The osteomyelitis does not 
affect the pelvis, vertebrae, or extend into major joints, 
and it does not affect multiple locations.  Finally, the 
veteran does not experience constitutional changes such as 
anemia or liver changes.  The notes that accompany this 
rating code do not provide a basis for a higher evaluation, 
as the applicable portions are already in effect.  Therefore, 
there is no basis for an increased evaluation for 
osteomyelitis, and the 20 percent evaluation based on the 
presence of discharging wounds in the last five years is 
continued.  38 C.F.R. § 4.71a, Code 5000.

However, the Board finds that entitlement to an increased 
evaluation for the veteran's scar of the plantar surface of 
the left foot is warranted.  As noted above, the 10 percent 
evaluation that is to be awarded for scars with frequent 
ulceration is currently in effect, and this is the highest 
evaluation possible for this disability under both the rating 
code in effect before and after August 2002.  See 38 C.F.R. 
§ 4.118, Code 7803.  Therefore, the Board has considered 
entitlement to an evaluation in excess of 10 percent for a 
scar of the plantar surface of the left foot under the rating 
code for 38 C.F.R. § 4.118, Code 7805, which states that 
other scars are to be rated on limitation of function of the 
part affected.  This rating code was not affected by the 
August 2002 changes.  See 67 Fed. Reg. 49,596 (July 31, 2002) 
(to be codified as amended at 38 C.F.R. § 4.118, Code 7805).  
The June 1998 VA examination states that the scars themselves 
do not result in any limitation of function.  However, 
medical records dated subsequent to June 1998 clearly show 
limitation of function as a result of the unique location of 
the scar in question.  The veteran's doctors have frequently 
advised him to limit weight bearing on this foot due to the 
repeated breakdown and ulceration of his scar tissue.  As a 
result, the veteran is frequently required to use a 
wheelchair or crutches.  The Board finds that this equates to 
severe disability under the rating code for other foot 
injuries, which warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5284.  

The Board has considered entitlement to a 40 percent 
evaluation under the rating code for other foot injuries, but 
this cannot be awarded.  The evidence shows that the veteran 
has pain and excess fatigability of his left foot.  However, 
he has testified that he can walk for short distances, and he 
is not permanently confined to his wheelchair, which shows 
that he does not have the actual loss of use of his foot 
required for such an evaluation.  38 C.F.R. § 4.40, 4.45, 
4.59, 4.71a, Code 5284.  

Left Ankle

The veteran's left ankle disability is evaluated under the 
rating code for limitation of motion of the ankle.  Marked 
limitation of motion of the ankle is evaluated as 20 percent 
disabling.  Moderate limitation of motion is evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Code 5271.  

For disabilities of the musculoskeletal system, there are 
other factors which must be considered in addition to those 
contained in the applicable rating codes.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The veteran was afforded a VA examination of the joints in 
October 2000.  The left ankle had limited motion.  It lacked 
10 degrees of full dorsiflexion.  There was plantar flexion 
for 30 degrees, with pain over 20 degrees of this motion.  
There was some swelling and a lot of deformity from the wound 
itself.  The diagnoses included residual fracture from a 
gunshot wound of the left ankle.  

A VA muscle examination conducted in October 2000 shows that 
the veteran experienced pain, soreness, aching, and 
tenderness of the left leg.  There was also stiffness of the 
left ankle.  The veteran had some weakness secondary to pain 
in his muscles, with a painful gait on the left as a result.  
There was enough motion and strength in the left leg to 
resist motion at the knee and at the ankle so as to allow 
ambulation.  

The Board finds that the veteran has marked limitation of 
motion of his left ankle, which warrants a 20 percent 
evaluation.   Normal range of motion of the ankle is 20 
degrees of dorsiflexion, and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a, Plate II.  The veteran retains 10 degrees 
of dorsiflexion, and 30 degrees of plantar flexion.  However, 
the October 2000 VA joint examination shows that the veteran 
has pain over the last 20 degrees of plantar flexion, which 
effectively limits this movement to 10 degrees.  In addition, 
the muscle examination also noted pain, stiffness, and 
weakness.  When the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 concerning additional disability due to pain, 
weakness, excess fatigability, and incoordination are 
considered, the Board finds that these symptoms are 
productive of marked limitation of motion of the left ankle.  

The Board has considered entitlement to an evaluation in 
excess of 20 percent, but this has not been demonstrated.  A 
20 percent evaluation is the highest evaluation available 
under the rating code for limitation of motion of the ankle.  
There is no evidence of ankylosis of the left ankle, so an 
increased evaluation under this rating code may not be 
assigned.  None of the other rating codes that are relevant 
to the ankle allow for an evaluation in excess of 20 percent.  
Therefore, an evaluation in excess of 20 percent for the 
veteran's left ankle disability is not merited.  38 C.F.R. 
§ 4.71a, Codes 5270 - 5274.  

Left Tibial Nerve Neuropathy

The veteran's partial neuropathy of the left tibial nerve is 
evaluated under the rating code for paralysis of the anterior 
tibial nerve.  Complete paralysis with loss of the dorsal 
flexion of the foot is evaluated as 30 percent disabling.  
Severe incomplete paralysis is evaluated as 20 percent 
disabling.  Moderate incomplete paralysis is evaluated as 10 
percent disabling.  A zero percent evaluation is warranted 
for mild incomplete paralysis.  38 C.F.R. § 4.124a, Code 
8523.  

The veteran underwent a VA examination of the peripheral 
nerves in November 2000.  Motor examination was 5/5 in all 
extremities except the left, where findings ranged from 4+/5 
to 5/5.  Deep tendon reflexes were 1+ symmetric in all 
extremities except the left Achilles.  Sensory examination 
showed that there was decrease in pinprick in the sole of the 
left foot, but was otherwise normal.  The veteran was noted 
to be mobilizing with crutches, and he was unable to put any 
weight on his left foot.  The relevant diagnosis was evidence 
of tibial nerve damage as evidenced by the decrease in 
pinprick sensation.  

The Board finds that entitlement to an evaluation of 20 
percent is merited for the veteran's partial neuropathy of 
the tibial nerve.  The veteran has decreased pinprick of the 
sole of the left foot.  The deep tendon reflex is also absent 
for the left Achilles, and the motor examination was slightly 
reduced for the left extremity.  This symptomatology more 
nearly resembles that of moderate than mild incomplete 
paralysis, which is evaluated as 20 percent disabling.  
38 C.F.R. § 4.124a, Code 8523.  

Entitlement to an evaluation in excess of 20 percent for 
partial neuropathy has also been considered, but is not shown 
by the evidence.  The veteran's sensory loss is confined to 
the sole of his foot, and his motor examination was only 
slightly reduced in some muscles.  This does not equate to 
the severe incomplete paralysis required for a 30 percent 
evaluation.  38 C.F.R. § 4.124a, Code 8523.  

At this juncture, the Board notes that its decisions have 
resulted in higher evaluations for the veteran's scar of the 
plantar surface of the left foot, his limitation of motion of 
the left ankle, and his partial neuropathy of the left tibial 
nerve with muscular atrophy.  In addition to these 
disabilities and the osteomyelitis of the left calcaneus, the 
Board further notes that service connection is in effect for 
left leg shortening, which is evaluated as 10 percent 
disabling.  However, the Board recognizes that the provisions 
of 38 C.F.R. § 4.68 prohibit the award of compensation at a 
level higher than would be awarded for amputation for the 
affected extremity, which in this case is 40 percent.  
Consequently, the awards of increased evaluations in the 
instant decision may not result in a combined rating greater 
than 40 percent for the extremity.  38 C.F.R. § 4.68, 4.71a, 
Diagnostic Code 5165. 

II. Disabilities Other than Lower Left Leg

Gunshot Wound to Right Leg

The record shows that the veteran's gunshot wound to the 
right thigh has been evaluated under the rating code for 
other scars.  As previously noted, this rating code states 
that these scars are to be evaluated on the basis of 
limitation of function of the part affected, and was not 
affected by the August 2002 changes.  38 C.F.R. § 4.118, Code 
7805.  

The evidence includes the veteran's service medical records, 
which show that he sustained a perforating missile wound to 
the right lateral foreleg in August 1950.  There was no 
artery or nerve involvement.  Other records note that the 
wounds were cleaned, and were healing nicely.  

The veteran's first post VA medical examination was conducted 
in June 1954.  This noted the history of a shell fragment 
wound to the right foreleg.  The right leg had two flat round 
scars in the lower lateral surface of the right leg about two 
inches apart.  These were the residuals of a superficial 
through and through shell fragment wound.  No muscle damage 
was noted.  

The current medical evidence includes the report of the June 
1998 VA examination for scars.  The veteran gave a history of 
a gunshot wound to the leg with an entry wound and an exit 
wound.  On examination of the right leg, there was a quarter 
centimeter scar on the posterior aspect, which was the entry 
wound.  There was also a scar for an exit wound on the 
lateral aspect of the lower third of the right leg.  Both of 
the scars were superficial and non-tender, with no keloid 
formation, and no ulceration.  They were not causing any 
limitation of motion.  The diagnoses included scars of the 
right leg, residuals of a gunshot wound.  

The veteran underwent an additional VA examination for scars 
in October 2000.  The history of his wounds was noted.  On 
examination, there was a through and through gunshot wound 
about seven centimeters above the right ankle.  The scars 
were two by two centimeters each.  There were no ulcerations 
of the scars.  

The October 2000 VA muscle examination noted that the veteran 
had a through and through wound to the right leg that was not 
painful or tender.  There was no evidence of any artery, 
nerve, or bone damage there.  The diagnosis was residual 
gunshot wound of the right leg.  

At the November 2002 hearing, the veteran testified that he 
experiences cramping, numbness, and tingling at the site of 
his gunshot wounds of the left leg.  See Transcript.

The Board finds that entitlement to a 10 percent evaluation 
for the veteran's residuals of a gunshot wound to the right 
leg is warranted.  The Board believes that this disability is 
best evaluated under 38 C.F.R. § 4.73, Code 5311, the rating 
code for an injury to Muscle Group XI, which includes the 
posterior and lateral crural muscles, and the muscles of the 
calf.  Under this rating code, a severe muscle injury to 
Muscle Group XI is evaluated as 30 percent disabling.  A 
moderately severe injury is evaluated as 20 percent 
disabling.  A moderate injury is rated as 10 percent 
disabling.  A slight injury receives a zero percent 
evaluation.  

The VA examinations have all found that the residual scars 
from the veteran's gunshot wound to the right leg are well 
healed.  There is no evidence of functional loss as a result 
of either the scar or the wound itself.  However, the 
evidence also establishes that the veteran's original wound 
was through-and-through, and he currently has scars over both 
the entrance and exit wound.  Furthermore, the veteran has 
complained of some cramps and numbing in the region of his 
wound.  The provisions of 38 C.F.R. § 4.56(b) state that a 
through-and-through injury with muscle damage is to be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  In this case, a moderate injury warrants a 
10 percent evaluation.  

The Board had considered entitlement to an evaluation in 
excess of 10 percent for the veteran's disability, but this 
is not demonstrated by the evidence.  The October 2000 VA 
muscle examination was negative for any muscle impairment as 
a result of the veteran's wound, and noted that there was no 
artery, bone, or nerve damage.  The Board has also considered 
entitlement to an increased evaluation under 38 C.F.R. 
§ 4.118, Code 7805, which is the rating code under which the 
veteran has previously been evaluated.  However, the June 
1998 and October 2000 VA examinations state that the 
veteran's scars from his gunshot wound to the right leg do 
not produce any functional impairment.  Entitlement to an 
increased evaluation under the other rating codes for scars 
have been considered, but these are either inapplicable, or 
do not provide for an evaluation in excess of 10 percent in 
either the old or new versions.  See 38 C.F.R. § 4.118, Codes 
7803, 7804 (2002); 67 Fed. Reg. 49,596 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Codes 7803, 7804).  
Therefore, entitlement to an evaluation in excess of 10 
percent is not merited. 

Scars of the Right and Left Thigh

As with the veteran's gunshot wound to the right leg, his 
scars of the right thigh and left thigh are each evaluated 
under the rating code for other scars, which states that the 
these scars are to be evaluated on the basis of limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, Code 
7805; 67 Fed. Reg. 49,596 (July 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118, Code 7805).  

The June 1998 VA examination of the veteran's scars states 
that the veteran has a 21 centimeter vertical scar in the 
posterior aspect of the left leg, which was superficial and 
non-tender.  This was the donor site for a nerve graft.  It 
was not causing any limitation of function.  The right thigh 
had a 10 centimeter long and nine centimeter wide scar noted 
on the anterior aspect of the right thigh.  This scar was 
superficial, non-tender, had no keloid formation, and was not 
causing any limitation of function.  

At the October 2000 VA examination, the veteran's history 
showed that he had scars of the right and left thigh from 
donor sites.  The right thigh was found to have a graft site 
that was six centimeters wide and eight centimeters long.  
There were no ulcerations of this scar.  Disfigurement was 
present at both sites.  Photographs were obtained of the 
scars.  

The Board finds that entitlement to a compensable evaluation 
is not warranted for either the scar of the right thigh or 
the left thigh.  These disabilities are each evaluated 
according to limitation of function of the affected part.  
The June 1998 VA examination explicitly states that these 
scars do not result in any limitation of function.  
Therefore, the current zero percent evaluation is warranted 
for each of these disabilities.  38 C.F.R. §§ 4.31, 4.71a, 
4.118, Codes 5251, 5252, 7805.  

The Board has considered entitlement to an increased 
evaluation under other rating codes for scars, but none of 
them are applicable.  These scars do not involve the head, 
face, or neck, they do not result in limitation of motion, 
and they are not painful, tender, unstable, or ulcerating.  
Therefore, none of the other relevant rating codes for scars 
are applicable to the veteran's current disabilities.  See 
38 C.F.R. § 4.118, Codes 7800-7804 (2002).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
osteomyelitis of the left calcaneus is denied. 

Entitlement to a 30 percent evaluation for a scar of the 
plantar surface of the left foot is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 

Entitlement to a 20 percent evaluation for limitation of 
motion of the left ankle is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a 20 percent evaluation for left tibial nerve 
neuropathy with muscular atrophy is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Entitlement to a 10 percent evaluation for the residuals of a 
gunshot wound to the right leg is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Entitlement to a compensable evaluation for a donor scar of 
the right thigh is denied. 

Entitlement to a compensable evaluation for a donor scar of 
the left thigh is denied.  



	                        
____________________________________________
	KURT G. EHRMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

